                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

INTERNATIONAL ASSOCIATION                )
OF MACHINISTS AND AEROSPACE              )
WORKERS, DISTRICT LODGE 4,               )
LOCAL LODGE S25,                         )
                                         )
                      Plaintiff,         )
       v.                                )     No.   2:18-cv-00121-GZS
                                         )
JDD, INC.,                               )
                                         )
                      Defendant          )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended

Decision (ECF No. 32) filed May 15, 2019, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that Defendant’s Motion for Attorney’s Fees (ECF

No. 26) is hereby DENIED.

                                               _/s/ George Z. Singal        __
                                               United States District Judge

Dated this 3rd day of June, 2019.
